Citation Nr: 0717072	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-04 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to April 
1968.  This case comes to the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision.  

In January 2007, a hearing was held at the RO before C.W. 
Symanski, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).

FINDINGS OF FACT

1.  The veteran died in December 2002.  The death certificate 
listed the immediate causes of the veteran's death as an 
acute cardiac episode and arteriosclerosis cardiovascular 
disease and also listed as another significant condition 
contributing to the veteran's death a history of multiple 
sclerosis.

2.  Multiple sclerosis was initially manifested within seven 
years of the veteran's discharge from service.


CONCLUSION OF LAW

Multiple sclerosis is presumed to have been incurred during 
the veteran's service and was a contributory cause of the 
veteran's death. 38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, the surviving spouse of the veteran, claims 
that multiple sclerosis, a significant condition contributing 
to the veteran's death, either began in service or within the 
seven years after separation (the presumptive period for 
multiple sclerosis).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death. 38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service connection may 
be granted for any disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1110.  

Multiple sclerosis is deemed to be a chronic disease under 38 
C.F.R. § 3.309(a) and, as such, service connection may also 
be granted under 38 C.F.R. § 3.307(a)(3) if the evidence 
shows that the disease manifested to a degree of ten percent 
or more within seven years from the date of separation from 
service.  See 38 C.F.R. § 3.307.  Separation from service is 
defined as the veteran's discharge date.  See 38 C.F.R. § 
3.307(a)(2).  Therefore, because the veteran was discharged 
from service in April 1968, the evidence must show that the 
chronic disease manifest to a degree of ten percent by April 
1975 in order for service connection to be granted based upon 
a presumptive period.  There is no statutory or regulatory 
provision to allow for an extension of a presumptive period.

The veteran's death certificate indicates that he died on 
December 26, 2002 as a result of an acute cardiac episode and 
arteriosclerotic cardiovascular disease (listed as immediate 
causes) and a history of multiple sclerosis (listed as 
another significant condition contributing to the death but 
not resulting in the underlying cause).  

The veteran's written statements and several lay statements 
written by family and friends indicate that the veteran 
claimed to have symptoms of what would later be diagnosed as 
multiple sclerosis (such as dizziness, balance problems, and 
instances of double vision) since the late 1960s or early 
1970s.  The veteran was not diagnosed with multiple sclerosis 
until 1988 but several physicians' opinions in the claims 
file indicate a belief that the veteran's symptoms began in 
service or within the seven years after service based on the 
veteran's stated history of dizziness, balance problems, and 
double vision.  Of particular note is a report dated in June 
1988 from Jack E. Hubbard, M.D., the physician who made the 
initial diagnosis of multiple sclerosis.  In this report 
which was sent to the veteran's treating physician, Dr. 
Hubbard related the medical history obtained from the veteran 
and included a long standing history of balance problems 
dating back 10 or 15 years, which would date these problems 
back to as early as 1973 and also an episode of diplopia and 
vertigo in 1974 which lasted about 3 months.  This 
contemporaneous report tends to corroborate the accounts of 
various symptoms related by various friends and relatives.  
These medical opinions, in addition to the research material 
provided by the appellant, tend to support the finding that 
the veteran's multiple sclerosis had become manifest to a 
degree of 10 percent within the seven year presumptive period 
following service and are sufficient to create a reasonable 
doubt as to whether multiple sclerosis was manifested to the 
required degree within seven years of service.

To the extent that there is any reasonable doubt as to the 
relationship of the veteran's current multiple sclerosis to 
his military service, that doubt will be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b).  Based on the 
evidence of record, the Board finds that the veteran's 
current multiple sclerosis is presumed to be related to his 
military service as it manifested to a degree of at least 10 
percent within the presumptive period following service.  
Accordingly, the Board concludes 


that service connection for multiple sclerosis is warranted.  
As the issue before the Board has been resolved in the 
appellant's favor, a discussion of VA's duties to notify and 
assist regarding this issue is unnecessary.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


